Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on December 17, 2020. Claims 6, 15 and 20 were canceled. Claims 1-5, 7-14, 16-19 and 21 are now pending in the application.
	
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Alan M. Weisberg (Reg. No. 43,982) on 02/09/2021.
The application has been amended as follows: 

IN THE CLAIM:
The following changes to the claims 7 and 16 have been approved by the examiner and agreed upon by applicant:

Claim 7 
- line 1, “claim 6” has been changed to -- claim 1 --.
Claim 16 
- line 1, “claim 15” has been changed to -- claim 10 --.
	
Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 12/17/2020 are acknowledged. With respect to the rejections of claims 1-19 and 21 under 35 U.S.C. 102(a)(1) or (2), the applicant’s amendment/arguments (see REMARKS, pages 11-17) have been fully considered and are persuasive. Accordingly, the previous office action sent on 09/25/2020 has been withdrawn.

Allowable Subject Matter
5.	Claims 1-5, 7-14, 16-19 and 21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The Applicants’ amendment/arguments in the outstanding response filed 12/17/2020 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed network node (claim 10), non-transitory computer storage medium (claim 19) and method (claim 1) for providing a recommendation associated with a service provided to a wireless device, comprising, among other limitations, a novel and unobvious limitation for determining available bandwidth for providing the service to the wireless device based on the obtained bandwidth information associated with the radio interface and the obtained bandwidth information associated with the transport network; where the transport network comprises ‘a part of the wireless communication network between the radio access node and one of an application server within the wireless communication network providing the service and a gateway of the wireless communication network towards a second communication network’ structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-5, 7-9 and 21.

6. 	References U.S. 9,686,696; U.S. 9,936,406; U.S. 10,194,342 and U.S. 10,412,609 are cited because they are put pertinent to improve the transmission management in wireless transport networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 10, 2021